TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00650-CV



                              In re ICS Imaging Systems, Inc.




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              The parties have informed us that they have entered into a Rule 11 agreement

that resolves the issues presented in the petition for writ of mandamus. ICS moves the court

to dismiss its petition; the motion is unopposed. Accordingly, we dismiss the mandamus. See

Tex. R. App. P. 42.1(a).




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: February 16, 2007